Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
During Examiner Initiated Interview held on 1/15/21 with Applicant representative, Attorney for Applicant, Imseon Song, Registration Number 76,000, communicated authorization for the following Examiner’s amendment. See also interview summary.




In the claims:

Cancel claim 16.
	Cancel claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on 571 272 3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.E.L./
Emily E. LarocqueExaminer, Art Unit 2182                                                                                                                                                                                                        
/ANDREW CALDWELL/Supervisory Patent Examiner, Art Unit 2182